Exhibit 10.1

 

ANGI HOMESERVICES INC.
2017 STOCK AND ANNUAL INCENTIVE PLAN

 

Section 1.                                          Purpose; Definitions

 

The purposes of this Plan are to give the Company a competitive advantage in
attracting, retaining, and motivating officers, employees, directors, and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock and incentive plan providing incentives directly linked to stockholder
value.  Certain terms used herein have definitions given to them in the first
place in which they are used.  This Plan is intended to replace the HomeAdvisor
2013 Long-Term Incentive Plan (the “Prior Plan”), which Prior Plan shall be
automatically terminated and replaced and superseded by this Plan upon the
consummation of the Contribution, except that any awards granted under the Prior
Plan (“Prior Plan Awards”) shall remain in effect under this Plan pursuant to
their terms.  In addition, for purposes of this Plan, the following terms are
defined as set forth below:

 

“Adjusted Award” means any equity-based award granted by IAC that is converted
into an equity-based award relating to the Company upon the occurrence of a
spinoff of the Company from IAC.

 

“Affiliate” means, as applied to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, that Person.  As used in this definition, the term
“control,” including the correlative terms “controls,” “controlled by,” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.

 

“Applicable Exchange” means the NASDAQ Stock Market or such other securities
exchange as may at the applicable time be the principal market for the Common
Stock.

 

“Award” means an Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, other stock-based award, or Cash-Based Award granted or assumed
pursuant to the terms of this Plan or the Prior Plan, including Prior Plan
Awards, Subsidiary Equity Awards, and Adjusted Awards.

 

“Award Agreement” means a written or electronic document or agreement setting
forth the terms and conditions of a specific Award.

 

“Board” means the Board of Directors of the Company.

 

“Business Combination” has the meaning set forth in Section 10(a)(iii).

 

“Cash-Based Award” means an Award denominated in a dollar amount.

 

“Cause” means, unless otherwise provided in an Award Agreement, (a) “Cause” as
defined in any Individual Agreement to which the applicable Participant is a
party, or (b) if there is no such Individual Agreement or if it does not define
Cause:  (i) the willful or gross neglect by

 

--------------------------------------------------------------------------------


 

a Participant of his or her employment duties; (ii) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by a
Participant; (iii) a material breach by a Participant of a fiduciary duty owed
to the Company or any of its Subsidiaries; (iv) a material breach by a
Participant of any nondisclosure, nonsolicitation, or noncompetition obligation
owed to the Company or any of its Affiliates; or (v) before a Change in Control,
such other events as shall be determined by the Committee and set forth in a
Participant’s Award Agreement.  Notwithstanding the general rule of
Section 2(c), following a Change in Control, any determination by the Committee
as to whether “Cause” exists shall be subject to de novo review.

 

“Change in Control” has the meaning set forth in Section 10(a).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder, and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department.  Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

 

“Commission” means the Securities and Exchange Commission or any successor
agency.

 

“Committee” has the meaning set forth in Section 2(a).

 

“Common Stock” means Class A common stock, par value $0.001 per share, of the
Company.

 

“Company” means ANGI Homeservices Inc., a Delaware corporation, or its
successor.

 

“Contribution” has the meaning set forth in that certain Contribution Agreement,
dated as of September 29, 2017, by and between IAC and the Company.

 

“Corporate Transaction” has the meaning set forth in Section 3(d)(i).

 

“Cure Period” has the meaning set forth in Section 10(c).

 

“Diller Group” means Barry Diller and his Family and Affiliates.

 

“Disability” means (a) “Disability” as defined in any Individual Agreement to
which the Participant is a party, or (b) if there is no such Individual
Agreement or it does not define “Disability,” (i) permanent and total disability
as determined under the Company’s long-term disability plan applicable to the
Participant, or (ii) if there is no such plan applicable to the Participant or
the Committee determines otherwise in an applicable Award Agreement,
“Disability” as determined by the Committee.  Notwithstanding the above, with
respect to an Incentive Stock Option, Disability shall mean Permanent and Total
Disability as defined in Section 22(e)(3) of the Code and, with respect to all
Awards, to the extent required by Section 409A of the Code, Disability shall
mean “disability” within the meaning of Section 409A of the Code.

 

“Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a Subsidiary
or Affiliate for any reason (including, without limitation, as a result of a
public offering, or a spinoff or sale

 

2

--------------------------------------------------------------------------------


 

by the Company, of the stock of the Subsidiary or Affiliate) or a sale of a
division of the Company and its Affiliates.

 

“EBITA” means, for any period, operating profit (loss) plus, if applicable,
(a) amortization and impairment of intangibles, (b) goodwill impairment,
(c) non-cash compensation expense, (d) restructuring charges, (e) non cash
write-downs of assets, (f) charges relating to disposal of lines of business,
(g) litigation settlement amounts, and (h) costs incurred for proposed and
completed acquisitions.

 

“EBITDA” means, for any period, operating profit (loss) plus, if applicable,
(a) depreciation, (b) amortization and impairment of intangibles, (c) goodwill
impairment, (d) non-cash compensation expense, (e) restructuring charges,
(f) non cash write-downs of assets, (g) charges relating to disposal of lines of
business, (h) litigation settlement amounts, and (i) costs incurred for proposed
and completed acquisitions.

 

“Effective Date” has the meaning set forth in Section 12(a).

 

“Eligible Individuals” means directors, officers, employees, and consultants of
the Company or any of its Subsidiaries or Affiliates, and prospective directors,
officers, employees, and consultants who have accepted offers of employment or
consultancy from the Company or its Subsidiaries or Affiliates.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 

“Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a share of Common Stock on the Applicable Exchange on the date
of measurement, or if Shares were not traded on the Applicable Exchange on such
measurement date, then on the next preceding date on which Shares were traded,
all as reported by such source as the Committee may select.  If the Common Stock
is not listed on a national securities exchange, Fair Market Value shall be
determined by the Committee in its good faith discretion; provided that such
determination shall be made in a manner consistent with any applicable
requirements of Section 409A of the Code.

 

“Family” means, with respect to a natural Person, such Person’s spouse, parents,
siblings, grandparents, descendants (including adoptive relationships and
stepchildren) and the spouses and descendants of such Persons.

 

“Free-Standing SAR” has the meaning set forth in Section 5(b).

 

“Good Reason” has the meaning set forth in Section 10(c).

 

“Grant Date” means (a) the date on which the Committee by resolution selects an
Eligible Individual to receive a grant of an Award and determines the number of
Shares to be subject to such Award or the formula for earning a number of shares
or cash amount, (b) such later date as the Committee shall provide in such
resolution, (c) the initial date on which a Prior Plan Award was granted, or
(d) the initial date on which an Adjusted Award was granted by IAC.

 

3

--------------------------------------------------------------------------------


 

“IAC” means IAC/InterActiveCorp, a Delaware corporation, or any successor
thereto.

 

“IAC Common Stock” means the common stock, par value $0.001 per share, of IAC.

 

“Incentive Stock Option” means any Option that is designated in the applicable
Award Agreement as an “incentive stock option” within the meaning of Section 422
of the Code, and that in fact so qualifies.

 

“Incumbent Board” has the meaning set forth in Section 10(a)(ii).

 

“Individual Agreement” means an employment, consulting, or similar agreement
between a Participant and the Company or one of its Subsidiaries or Affiliates.

 

“Nonqualified Option” means any Option that is not an Incentive Stock Option.

 

“Option” means an Award described under Section 5.

 

“Outside Directors” has the meaning set forth in Section 11(a).

 

“Outstanding Company Voting Securities” has the meaning set forth in
Section 10(a)(i).

 

“Participant” means an Eligible Individual to whom an Award is or has been
granted.

 

“Performance Goals” means the performance goals established by the Committee in
connection with the grant of an Award.  In the case of Qualified-Performance
Based Awards that are intended to qualify under Section 162(m)(4)(C) of the
Code, (i) such goals shall be based on the attainment of one or any combination
of the following:  specified levels of earnings per share from continuing
operations, net profit after tax, EBITDA, EBITA, gross profit, cash generation,
unit volume, market share, sales, asset quality, earnings per share, operating
income, revenues, return on assets, return on operating assets, return on
equity, profits, total stockholder return (measured in terms of stock price
appreciation and/or dividend growth), cost saving levels, marketing- spending
efficiency, core non-interest income, change in working capital, return on
capital, and/or stock price, with respect to the Company or any Subsidiary,
Affiliate, division, or department of the Company, and (ii) such Performance
Goals shall be set by the Committee within the time period prescribed by
Section 162(m) of the Code and related regulations.  Such Performance Goals also
may be based upon the attaining of specified levels of Company, Subsidiary,
Affiliate, or divisional performance under one or more of the measures described
above relative to the performance of other entities, divisions, or subsidiaries.

 

“Person” has the meaning set forth in Section 10(a)(i).

 

“Plan” means this ANGI Homeservices Inc. 2017 Stock and Annual Incentive Plan,
as set forth herein and as hereafter amended from time to time.

 

“Qualified Performance-Based Award” means an Award intended to qualify for the
Section 162(m) Exemption, as provided in Section 11.

 

“Restricted Stock” means an Award described under Section 6.

 

4

--------------------------------------------------------------------------------


 

“Restricted Stock Units” means an Award described under Section 7.

 

“Retirement” means retirement from active employment with the Company, a
Subsidiary, or Affiliate at or after the Participant’s attainment of age 65.

 

“RS Restriction Period” has the meaning set forth in Section 6(b)(ii).

 

“RSU Restriction Period” has the meaning set forth in Section 7(b)(ii).

 

“Section 16(b)” has the meaning set forth in Section 11(c).

 

“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

 

“Share” means a share of Common Stock.

 

“Share Change” has the meaning set forth in Section 3(d)(ii).

 

“Stock Appreciation Right” has the meaning set forth in Section 5(b).

 

“Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

 

“Subsidiary Equity Awards” means awards that are outstanding as of immediately
prior to the consummation of the Contribution that correspond to shares of a
Subsidiary (excluding any Prior Plan Awards), which awards may be settled in
Shares under this Plan.

 

“Tandem SAR” has the meaning set forth in Section 5(b).

 

“Term” means the maximum period during which an Option or Stock Appreciation
Right may remain outstanding, subject to earlier termination upon Termination of
Employment or otherwise, as specified in the applicable Award Agreement.

 

“Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries.  Unless otherwise determined by the Committee, if a
Participant’s employment with, or membership on a board of directors of, the
Company terminates but such Participant continues to provide services to the
Company in a non-employee director capacity or as an employee, as applicable,
such change in status shall not be deemed a Termination of Employment.  A
Participant employed by, or performing services for, a Subsidiary or a division
of the Company shall be deemed to incur a Termination of Employment if, as a
result of a Disaffiliation, such Subsidiary, or division ceases to be a
Subsidiary or division, as the case may be, and the Participant does not
immediately thereafter become an employee of (or service provider for), or
member of the board of directors of, the Company or another Subsidiary. 
Temporary absences from employment because of illness, vacation, or leave of
absence and transfers among the Company and its Subsidiaries shall not be
considered Terminations of Employment.  Notwithstanding the foregoing, with
respect to any Award that constitutes “nonqualified deferred

 

5

--------------------------------------------------------------------------------


 

compensation” within the meaning of Section 409A of the Code, “Termination of
Employment” shall mean a “separation from service” as defined under Section 409A
of the Code.

 

Section 2.                                          Administration

 

(a)                                 Committee.  This Plan shall be administered
by the Compensation Committee of the Board or such other committee of the Board
as the Board may from time to time designate (the “Committee”), which committee
shall be composed of not less than two directors, and shall be appointed by and
serve at the pleasure of the Board.  The Committee shall have plenary authority
to grant Awards pursuant to the terms of this Plan to Eligible Individuals. 
Among other things, the Committee shall have the authority, subject to the terms
of this Plan:

 

(i)                                     to select the Eligible Individuals to
whom Awards may from time to time be granted;

 

(ii)                                  to determine whether and to what extent
Incentive Stock Options, Nonqualified Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, other stock-based awards, Cash-Based
Awards, or any combination thereof, are to be granted hereunder;

 

(iii)                               to determine the number of Shares to be
covered by each Award granted hereunder or the amount of any Cash-Based Award;

 

(iv)                              to determine the terms and conditions of each
Award granted hereunder, based on such factors as the Committee shall determine;

 

(v)                                 subject to Section 12, to modify, amend, or
adjust the terms and conditions of any Award, at any time or from time to time;

 

(vi)                              to adopt, alter, and repeal such
administrative rules, guidelines, and practices governing this Plan as it shall
from time to time deem advisable;

 

(vii)                           to accelerate the vesting or lapse of
restrictions of any outstanding Award, based in each case on such considerations
as the Committee in its sole discretion determines;

 

(viii)                        to interpret the terms and provisions of this Plan
and any Award issued under this Plan or any Prior Plan (and any agreement
relating thereto);

 

(ix)                              to establish any “blackout” period that the
Committee in its sole discretion deems necessary or advisable;

 

(x)                                 to decide all other matters that must be
determined in connection with an Award; and

 

(xi)                              to otherwise administer this Plan.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Procedures.

 

(i)                                     The Committee may act only by a majority
of its members then in office, except that the Committee may, except to the
extent prohibited by applicable law or the listing standards of the Applicable
Exchange and subject to Section 11, allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it.

 

(ii)                                  Subject to Section 11(c), any authority
granted to the Committee may also be exercised by the full Board.  To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

 

(c)                                  Discretion of Committee.  Subject to the
last sentence of the definition of “Cause,” (i) any determination made by the
Committee or by an appropriately delegated officer pursuant to delegated
authority under the provisions of this Plan with respect to any Award shall be
made in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of this Plan,
at any time thereafter; and (ii) all decisions made by the Committee or any
appropriately delegated officer pursuant to the provisions of this Plan shall be
final and binding on all persons, including the Company, Participants, and
Eligible Individuals.

 

(d)                                 Award Agreements.  The terms and conditions
of each Award (other than any Cash-Based Award), as determined by the Committee,
shall be set forth in an Award Agreement, which shall be delivered to the
Participant receiving such Award upon, or as promptly as is reasonably
practicable following, the grant of such Award.  The effectiveness of an Award
shall not be subject to the Award Agreement’s being signed by the Company and/or
the Participant receiving the Award unless specifically so provided in the Award
Agreement.  Award Agreements may be amended only in accordance with Section 12.

 

Section 3.                                          Common Stock Subject to Plan

 

(a)                                 Plan Maximums.  The maximum number of Shares
that may be delivered pursuant to Awards under this Plan shall be
75,000,000 Shares.  The maximum number of Shares that may be granted pursuant to
Options intended to be Incentive Stock Options shall be 10,000,000 Shares. 
Shares subject to an Award under this Plan may be authorized and unissued Shares
or may be treasury Shares.

 

(b)                                 Individual Limits.

 

(i)                                     During a calendar year, no single
Participant (excluding non-employee directors of the Company) may be granted:

 

(A)                                                  Options or Stock
Appreciation Rights covering in excess of 10,000,000 Shares in the aggregate; or

 

(B)                                                  Qualified Performance-Based
Awards (other than Options or Stock Appreciation Rights) covering in excess of
10,000,000 Shares in the aggregate.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Rules for Calculating Shares Delivered.

 

(i)                                     To the extent that any Award is
forfeited, terminates, expires, or lapses without being exercised, or any Award
is settled for cash or shares of IAC Common Stock, the Shares subject to such
Award not delivered as a result thereof shall again be available for Awards
under this Plan.

 

(ii)                                  If the exercise price of any Option and/or
the tax withholding obligations relating to any Award are satisfied by
delivering Shares to the Company (by either actual delivery or by attestation),
only the number of Shares issued net of the Shares delivered or attested to
shall be deemed delivered for purposes of the limits set forth in Section 3(a).

 

(iii)                               To the extent any Shares subject to an Award
are withheld to satisfy the exercise price (in the case of an Option) and/or the
tax withholding obligations relating to such Award, such Shares shall not be
deemed to have been delivered for purposes of the limits set forth in
Section 3(a).

 

(d)                                 Adjustment Provisions.

 

(i)                                     In the event of a merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
disposition for consideration of the Company’s direct or indirect ownership of a
Subsidiary or Affiliate (including by reason of a Disaffiliation), or similar
event affecting the Company or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (A) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under this Plan, (B) the various maximum limitations set forth in
Sections 3(a) and 3(b) upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards, and (D) the exercise price of
outstanding Options and Stock Appreciation Rights.

 

(ii)                                  In the event of a stock dividend, stock
split, reverse stock split, reorganization, share combination, or
recapitalization or similar event affecting the capital structure of the
Company, or a Disaffiliation, separation, or spinoff, in each case, without
consideration, or other extraordinary dividend of cash or other property (each,
a “Share Change”), the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
this Plan, (B) the various maximum limitations set forth in Sections 3(a) and
3(b) upon certain types of Awards and upon the grants to individuals of certain
types of Awards, (C) the number and kind of Shares or other securities subject
to outstanding Awards, and (D) the exercise price of outstanding Options and
Stock Appreciation Rights.

 

(iii)                               In the case of Corporate Transactions, the
adjustments contemplated by clause (i) of this Section 3(d) may include, without
limitation, (A) the cancellation of outstanding Awards in exchange for payments
of cash, property, or a combination thereof having an aggregate value equal to
the value of such Awards, as determined by the Committee or the Board in its
sole discretion (it being understood that in the case of a

 

8

--------------------------------------------------------------------------------


 

Corporate Transaction with respect to which holders of Common Stock receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Committee that the value of an
Option or Stock Appreciation Right shall for this purpose be deemed to equal the
excess, if any, of the value of the consideration being paid for each Share
pursuant to such Corporate Transaction over the exercise price of such Option or
Stock Appreciation Right shall conclusively be deemed valid); (B) the
substitution of other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Shares subject to outstanding Awards; and (C) in connection with any
Disaffiliation, arranging for the assumption of Awards, or replacement of Awards
with new awards based on other property or other securities (including, without
limitation, other securities of the Company and securities of entities other
than the Company), by the affected Subsidiary, Affiliate, or division or by the
entity that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Company securities).  The Committee may adjust the Performance Goals
applicable to any Awards to reflect any Share Change and any Corporate
Transaction and any unusual or non-recurring events and other extraordinary
items, impact of charges for restructurings, discontinued operations, and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles or as identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis, or the Company’s other filings with the Commission.  Any adjustments
made pursuant to this Section 3(d) to Awards that are considered “deferred
compensation” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code.  Any adjustments
made pursuant to this Section 3(d) to Awards that are not considered “deferred
compensation” subject to Section 409A of the Code shall be made in such a manner
as to ensure that after such adjustment, the Awards either (A) continue not to
be subject to Section 409A of the Code or (B) comply with the requirements of
Section 409A of the Code.

 

(iv)                              Any adjustment under this Section 3(d) need
not be the same for all Participants.

 

Section 4.                                          Eligibility

 

Awards may be granted under this Plan to Eligible Individuals and to any
individuals who hold IAC Awards that are converted into Awards in the event of a
spinoff of the Company from IAC; provided, however, that Incentive Stock Options
may be granted only to employees of the Company and its subsidiary or parent
corporations (within the meaning of Section 424(f) of the Code).

 

Section 5.                                          Options and Stock
Appreciation Rights

 

With respect to Prior Plan Awards and Adjusted Awards, the provisions below
shall be applicable only to the extent that they are not inconsistent with the
terms of the applicable Prior Plan Award or Adjusted Award.

 

9

--------------------------------------------------------------------------------


 

(a)                                 Types of Options.  Options may be of two
types:  Incentive Stock Options and Nonqualified Options.  The Award Agreement
for an Option shall indicate whether the Option is intended to be an Incentive
Stock Option or a Nonqualified Option.

 

(b)                                 Types and Nature of Stock Appreciation
Rights.  Stock Appreciation Rights may be “Tandem SARs,” which are granted in
conjunction with an Option, or “Free-Standing SARs,” which are not granted in
conjunction with an Option.  Upon the exercise of a Stock Appreciation Right,
the Participant shall be entitled to receive an amount in cash, Shares, shares
of IAC Common Stock, or a combination thereof, in value equal to the product of
(i) the excess of the Fair Market Value of one Share over the exercise price of
the applicable Stock Appreciation Right, multiplied by (ii) the number of Shares
in respect of which the Stock Appreciation Right has been exercised.  The
applicable Award Agreement shall specify whether such payment is to be made in
cash, Common Stock, shares of IAC Common Stock, or a combination thereof, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the Stock Appreciation Right.

 

(c)                                  Tandem SARs.  A Tandem SAR may be granted
at the Grant Date of the related Option.  A Tandem SAR shall be exercisable only
at such time or times and to the extent that the related Option is exercisable
in accordance with the provisions of this Section 5, and shall have the same
exercise price as the related Option.  A Tandem SAR shall terminate or be
forfeited upon the exercise or forfeiture of the related Option, and the related
Option shall terminate or be forfeited upon the exercise or forfeiture of the
Tandem SAR.

 

(d)                                 Exercise Price.  The exercise price per
Share subject to an Option or Stock Appreciation Right shall be determined by
the Committee and set forth in the applicable Award Agreement, and shall not be
less than the Fair Market Value of a share of the Common Stock on the applicable
Grant Date.  In no event may any Option or Stock Appreciation Right granted
under this Plan be amended, other than pursuant to Section 3(d), to decrease the
exercise price thereof, be cancelled in exchange for cash or other Awards or in
conjunction with the grant of any new Option or Stock Appreciation Right with a
lower exercise price, or otherwise be subject to any action that would be
treated under the Applicable Exchange listing standards or for accounting
purposes, as a “repricing” of such Option or Stock Appreciation Right, unless
such amendment, cancellation, or action is approved by the Company’s
stockholders.

 

(e)                                  Term.  The Term of each Option and each
Stock Appreciation Right shall be fixed by the Committee, but shall not exceed
ten years from the Grant Date.

 

(f)                                   Vesting and Exercisability.  Except as
otherwise provided herein, Options and Stock Appreciation Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee.  If the Committee provides that any Option
or Stock Appreciation Right will become exercisable only in installments, the
Committee may at any time waive such installment exercise provisions, in whole
or in part, based on such factors as the Committee may determine.  In addition,
the Committee may at any time accelerate the exercisability of any Option or
Stock Appreciation Right.

 

(g)                                  Method of Exercise.  Subject to the
provisions of this Section 5, Options and Stock Appreciation Rights may be
exercised, in whole or in part, at any time during the

 

10

--------------------------------------------------------------------------------


 

applicable Term by giving written notice of exercise to the Company or through
the procedures established with the Company’s appointed third-party Plan
administrator specifying the number of Shares as to which the Option or Stock
Appreciation Right is being exercised; provided, however, that, unless otherwise
permitted by the Committee, any such exercise must be with respect to a portion
of the applicable Option or Stock Appreciation Right relating to no less than
the lesser of the number of Shares then subject to such Option or Stock
Appreciation Right or 100 Shares.  In the case of the exercise of an Option,
such notice shall be accompanied by payment in full of the aggregate purchase
price (which shall equal the product of such number of Shares subject to such
Option multiplied by the applicable per Share exercise price) by certified or
bank check or such other instrument as the Company may accept.  If approved by
the Committee, payment, in full or in part, may also be made as follows:

 

(i)                                     Payment may be made in the form of
unrestricted Shares already owned by Participant (by delivery of such Shares or
by attestation) of the same class as the Common Stock subject to the Option
(based on the Fair Market Value of the Common Stock on the date the Option is
exercised); provided, however, that, in the case of an Incentive Stock Option,
the right to make a payment in the form of already owned Shares of the same
class as the Common Stock subject to the Option may be authorized only at the
time the Option is granted.

 

(ii)                                  To the extent permitted by applicable law,
payment may be made by delivering a properly executed exercise notice to the
Company, together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale proceeds necessary to pay the
purchase price, and, if requested, the amount of any federal, state, local, or
foreign withholding taxes.  To facilitate the foregoing, the Company may, to the
extent permitted by applicable law, enter into agreements for coordinated
procedures with one or more brokerage firms.  To the extent permitted by
applicable law, the Committee may also provide for Company loans to be made for
purposes of the exercise of Options.

 

(iii)                               Payment may be made by instructing the
Company to withhold a number of Shares having a Fair Market Value (based on the
Fair Market Value of the Common Stock on the date the applicable Option is
exercised) equal to the product of (A) the exercise price per Share multiplied
by (B) the number of Shares in respect of which the Option shall have been
exercised.

 

(h)                                 Delivery; Rights of Stockholders.  No Shares
shall be delivered pursuant to the exercise of an Option until the exercise
price therefor has been fully paid and applicable taxes have been withheld.  The
applicable Participant shall have all of the rights of a stockholder of the
Company holding the class or series of Common Stock that is subject to the
Option or Stock Appreciation Right (including, if applicable, the right to vote
the applicable Shares and the right to receive dividends), when the Participant
(i) has given written notice of exercise, (ii) if requested, has given the
representation described in Section 14(a), and (iii) in the case of an Option,
has paid in full for such Shares.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Terminations of Employment.  Subject to
Section 10(b), a Participant’s Options and Stock Appreciation Rights shall be
forfeited upon such Participant’s Termination of Employment, except as set forth
below:

 

(i)                                     Upon a Participant’s Termination of
Employment by reason of death, any Option or Stock Appreciation Right held by
the Participant that was exercisable immediately before the Termination of
Employment may be exercised at any time until the earlier of (A) the first
anniversary of the date of such death and (B) the expiration of the Term
thereof;

 

(ii)                                  Upon a Participant’s Termination of
Employment by reason of Disability or Retirement, any Option or Stock
Appreciation Right held by the Participant that was exercisable immediately
before the Termination of Employment may be exercised at any time until the
earlier of (A) the first anniversary of such Termination of Employment and
(B) the expiration of the Term thereof;

 

(iii)                               Upon a Participant’s Termination of
Employment for Cause, any Option or Stock Appreciation Right held by the
Participant shall be forfeited, effective as of such Termination of Employment;

 

(iv)                              Upon a Participant’s Termination of Employment
for any reason other than death, Disability, Retirement, or for Cause, any
Option or Stock Appreciation Right held by the Participant that was exercisable
immediately before the Termination of Employment may be exercised at any time
until the earlier of (A) the 90th day following such Termination of Employment
and (B) expiration of the Term thereof; and

 

(v)                                 Notwithstanding the above provisions of this
Section 5(i), if a Participant dies after such Participant’s Termination of
Employment but while any Option or Stock Appreciation Right remains exercisable
as set forth above, such Option or Stock Appreciation Right may be exercised at
any time until the later of (A) the earlier of (1) the first anniversary of the
date of such death and (2) expiration of the Term thereof and (B) the last date
on which such Option or Stock Appreciation Right would have been exercisable,
absent this Section 5(i)(v).

 

Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment; provided, however, that, if such rules are less
favorable to the Participant than those set forth above, such rules are set
forth in the applicable Award Agreement.  If an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Option will thereafter be treated as a
Nonqualified Option.

 

(j)                                    Nontransferability of Options and Stock
Appreciation Rights.  No Option or Stock Appreciation Right shall be
transferable by a Participant other than (i) by will or by the laws of descent
and distribution, or (ii) in the case of a Nonqualified Option or Stock
Appreciation Right, pursuant to a qualified domestic relations order or as
otherwise expressly permitted by the Committee including, if so permitted,
pursuant to a transfer to the Participant’s family members or to a charitable
organization, whether directly or indirectly or by means of a trust or
partnership

 

12

--------------------------------------------------------------------------------


 

or otherwise.  For purposes of this Plan, unless otherwise determined by the
Committee, “family member” shall have the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto.  A Tandem SAR shall be transferable only with the
related Option as permitted by the preceding sentence.  Any Option or Stock
Appreciation Right shall be exercisable, subject to the terms of this Plan, only
by the applicable Participant, the guardian or legal representative of such
Participant, or any person to whom such Option or Stock Appreciation Right is
permissibly transferred pursuant to this Section 5(j), it being understood that
the term “Participant” includes such guardian, legal representative, and other
transferee; provided, however, that the term “Termination of Employment” shall
continue to refer to the Termination of Employment of the original Participant.

 

Section 6.                                          Restricted Stock

 

With respect to Prior Plan Awards and Adjusted Awards, the provisions below
shall be applicable only to the extent that they are not inconsistent with the
terms of the applicable Prior Plan Award or Adjusted Award.

 

(a)                                 Nature of Awards and Certificates.  Shares
of Restricted Stock are actual Shares issued to a Participant, and shall be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of one or more stock certificates.  Any
certificate issued in respect of Shares of Restricted Stock shall be registered
in the name of the applicable Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
ANGI Homeservices Inc. 2017 Stock and Annual Incentive Plan and an Award
Agreement.  Copies of such Plan and Agreement are on file at the offices of ANGI
Homeservices Inc.”

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 

(b)                                 Terms and Conditions.  Shares of Restricted
Stock shall be subject to the following terms and conditions:

 

(i)                                     The Committee shall, prior to or at the
time of grant, condition the vesting or transferability of an Award of
Restricted Stock upon the continued service of the applicable Participant or the
attainment of Performance Goals, or the attainment of Performance Goals and the
continued service of the applicable Participant.  In the event that the
Committee conditions the grant or vesting of an Award of Restricted Stock upon
the attainment of Performance Goals or the attainment of Performance Goals and
the continued service of the applicable Participant, the Committee may, prior to
or at the time of grant, designate such an Award as a Qualified
Performance-Based Award.  The

 

13

--------------------------------------------------------------------------------


 

conditions for grant, vesting, or transferability and the other provisions of
Restricted Stock Awards (including, without limitation, any Performance Goals)
need not be the same with respect to each Participant.

 

(ii)                                  Subject to the provisions of this Plan and
the applicable Award Agreement, so long as a Restricted Stock Award remains
subject to the satisfaction of vesting conditions (the “RS Restriction Period”),
the Participant shall not be permitted to sell, assign, transfer, pledge, or
otherwise encumber Shares of Restricted Stock.

 

(iii)                               Except as provided in this Section 6 and in
the applicable Award Agreement, the applicable Participant shall have, with
respect to the Shares of Restricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Common Stock that is the subject of
the Restricted Stock, including, if applicable, the right to vote the Shares and
the right to receive any cash dividends.  If so determined by the Committee in
the applicable Award Agreement and subject to Section 14(e), (A) cash dividends
on the class or series of Common Stock that is the subject of the Restricted
Stock Award shall be automatically reinvested in additional Restricted Stock,
held subject to the vesting of the underlying Restricted Stock, and (B) subject
to any adjustment pursuant to Section 3(d), dividends payable in Common Stock
shall be paid in the form of Restricted Stock of the same class as the Common
Stock with which such dividend was paid, held subject to the vesting of the
underlying Restricted Stock.

 

(iv)                              Except as otherwise set forth in the
applicable Award Agreement and subject to Section 10(b), upon a Participant’s
Termination of Employment for any reason during the RS Restriction Period or
before the applicable Performance Goals are satisfied, all Shares of Restricted
Stock still subject to restriction shall be forfeited by such Participant;
provided, however, that the Committee shall have the discretion to waive, in
whole or in part, any or all remaining restrictions with respect to any or all
of such Participant’s Shares of Restricted Stock.

 

(v)                                 If and when any applicable Performance Goals
are satisfied and the RS Restriction Period expires without a prior forfeiture
of the Shares of Restricted Stock for which legended certificates have been
issued, unlegended certificates for such Shares shall be delivered to the
Participant upon surrender of the legended certificates.

 

Section 7.                                          Restricted Stock Units

 

With respect to Prior Plan Awards and Adjusted Awards, the provisions below
shall be applicable only to the extent that they are not inconsistent with the
terms of the applicable Prior Plan Award or Adjusted Award.

 

(a)                                 Nature of Awards.  Restricted Stock Units
are Awards denominated in Shares that will be settled, subject to the terms and
conditions of the Restricted Stock Units, in an amount in cash, Shares, or both,
based upon the Fair Market Value of a specified number of Shares.

 

(b)                                 Terms and Conditions.  Restricted Stock
Units shall be subject to the following terms and conditions:

 

14

--------------------------------------------------------------------------------


 

(i)                                     The Committee shall, prior to or at the
time of grant, condition the grant, vesting, or transferability of Restricted
Stock Units upon the continued service of the applicable Participant or the
attainment of Performance Goals, or the attainment of Performance Goals and the
continued service of the applicable Participant.  In the event that the
Committee conditions the grant or vesting of Restricted Stock Units upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant, the Committee may, prior to or
at the time of grant, designate such Awards as Qualified Performance-Based
Awards.  The conditions for grant, vesting, or transferability and the other
provisions of Restricted Stock Units (including, without limitation, any
Performance Goals) need not be the same with respect to each Participant.

 

(ii)                                  Subject to the provisions of this Plan and
the applicable Award Agreement, so long as an Award of Restricted Stock Units
remains subject to the satisfaction of vesting conditions (the “RSU Restriction
Period”), the Participant shall not be permitted to sell, assign, transfer,
pledge, or otherwise encumber Restricted Stock Units.

 

(iii)                               The Award Agreement for Restricted Stock
Units shall specify whether, to what extent, and on what terms and conditions
the applicable Participant shall be entitled to receive current or delayed
payments of cash, Common Stock, or other property corresponding to the dividends
payable on the Common Stock (subject to Section 14(e)).

 

(iv)                              Except as otherwise set forth in the
applicable Award Agreement, and subject to Section 10(b), upon a Participant’s
Termination of Employment for any reason during the RSU Restriction Period or
before the applicable Performance Goals are satisfied, all Restricted Stock
Units still subject to restriction shall be forfeited by such Participant;
provided, however, that the Committee shall have the discretion to waive, in
whole or in part, any or all remaining restrictions with respect to any or all
of such Participant’s Restricted Stock Units.

 

(v)                                 Except to the extent otherwise provided in
the applicable Award Agreement, an award of Restricted Stock Units shall be
settled as and when the Restricted Stock Units vest (but in no event later than
March 15th of the calendar year following the end of the calendar year in which
the Restricted Stock Units vest).

 

Section 8.                                          Other Stock-Based Awards

 

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon or settled in, Common Stock,
including, without limitation, unrestricted stock, performance units, dividend
equivalents, and convertible debentures, may be granted under this Plan.

 

Section 9.                                          Cash-Based Awards

 

Cash-Based Awards may be granted under this Plan.  Cash-Based Awards that are
Qualified Performance-Based Awards shall be subject to the provisions of
Section 11.  In addition, no Eligible Individual may be granted Cash-Based
Awards that are Qualified

 

15

--------------------------------------------------------------------------------


 

Performance-Based Awards that have an aggregate maximum payment value in any
calendar year in excess of $10 million.  Cash-Based Awards may be paid in cash
or in Shares (valued at Fair Market Value as of the date of payment) as
determined by the Committee.

 

Section 10.                                   Change in Control Provisions

 

(a)                                 Definition of Change in Control.  Except as
otherwise may be provided in an applicable Award Agreement, for purposes of this
Plan, a “Change in Control” shall mean any of the following events:

 

(i)                                     The acquisition by any individual,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (a “Person”), other than IAC, any of its Affiliates, or any member
of the Diller Group, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of equity securities of the Company
representing more than 50% of the voting power of the then outstanding equity
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Section 10(a)(i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition directly from the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company, or (D) any acquisition pursuant to a
transaction that complies with clauses (A), (B) and (C) of Section 10(a)(iii);

 

(ii)                                  Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, or
whose election was not opposed by Barry Diller voting as a stockholder, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)                               Consummation of a reorganization, merger, or
consolidation, a sale or other disposition of all or substantially all of the
assets of the Company, or a purchase of assets or stock of another entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then outstanding combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors (or equivalent governing body, if applicable) of the
entity resulting from such Business Combination (including, without limitation,
an entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or

 

16

--------------------------------------------------------------------------------


 

through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (B) no Person (excluding IAC, any of its Affiliates,
any member of the Diller Group, and any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, more than a majority of the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership of the Company existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors (or equivalent governing body, if applicable) of the entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the initial agreement, or action of the Board, providing for such Business
Combination; or

 

(iv)                              Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

For the avoidance of doubt, a spinoff of the Company from IAC shall not
constitute a Change in Control.

 

(b)                                 Impact of Change in Control.  Unless
otherwise provided in the applicable Award Agreement, subject to Sections 3(d),
10(d), and 14(k) and notwithstanding any other provision of this Plan to the
contrary, upon a Participant’s Termination of Employment, during the two-year
period following a Change in Control, by the Company other than for Cause or
Disability or by the Participant for Good Reason:

 

(i)                                     any Options and Stock Appreciation
Rights outstanding as of such Termination of Employment that were outstanding as
of the date of such Change in Control shall be fully exercisable and vested and
shall remain exercisable until the later of (A) the last date on which such
Option or Stock Appreciation Right would be exercisable in the absence of this
Section 10(b) and (B) the earlier of (1) the first anniversary of such Change in
Control and (2) expiration of the Term of such Option or Stock Appreciation
Right;

 

(ii)                                  all Restricted Stock outstanding as of
such Termination of Employment that were outstanding as of the date of such
Change in Control shall become free of all restrictions and become fully vested
and transferable; and

 

(iii)                               all Restricted Stock Units outstanding as of
such Termination of Employment that were outstanding as of the date of such
Change in Control shall be considered to be earned and payable in full, and any
restrictions shall lapse and such Restricted Stock Units shall be settled as
promptly as is practicable (but in no event later than March 15th of the
calendar year following the end of the calendar year in which the Restricted
Stock Units vest).

 

(c)                                  For purposes of this Section 10, “Good
Reason” means (i) “Good Reason” as defined in any Individual Agreement or Award
Agreement to which the applicable Participant is a party, or (ii) if there is no
such Individual Agreement or if it does not define Good Reason,

 

17

--------------------------------------------------------------------------------


 

without the Participant’s prior written consent:  (A) a material reduction in
the Participant’s rate of annual base salary from the rate of annual base salary
in effect for such Participant immediately prior to the Change in Control, (B) a
relocation of the Participant’s principal place of business more than 35 miles
from the city in which such Participant’s principal place of business was
located immediately prior to the Change in Control, or (C) a material and
demonstrable adverse change in the nature and scope of the Participant’s duties
from those in effect immediately prior to the Change in Control.  To invoke a
Termination of Employment for Good Reason, a Participant shall provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (A) through (C) within 90 days following the Participant’s
knowledge of the initial existence of such condition or conditions, and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition.  In the event that the
Company fails to remedy the condition constituting Good Reason during the Cure
Period, the Participant must terminate employment, if at all, within 90 days
following the Cure Period for such Termination of Employment to constitute a
Termination of Employment for Good Reason.

 

(d)                                 Notwithstanding the foregoing, if any Award
is subject to Section 409A of the Code, this Section 10 shall be applicable only
to the extent specifically provided in the Award Agreement or in the Individual
Agreement.

 

Section 11.                                   Qualified Performance-Based
Awards; Section 16(b)

 

(a)                                 The provisions of this Plan are intended to
ensure that all Options and Stock Appreciation Rights granted hereunder to any
Participant who is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) in the tax year in which such Option or Stock
Appreciation Right is expected to be deductible to the Company qualify for the
Section 162(m) Exemption, and all such Awards shall therefore be considered
Qualified Performance-Based Awards and this Plan shall be interpreted and
operated consistent with that intention (including, without limitation, to
require that all such Awards be granted by a committee composed solely of
members who satisfy the requirements for being “outside directors” for purposes
of the Section 162(m) Exemption (“Outside Directors”)).  When granting any Award
other than an Option or Stock Appreciation Right, the Committee may designate
such Award as a Qualified Performance-Based Award, based upon a determination
that (i) the recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award, and (ii) the
Committee wishes such Award to qualify for the Section 162(m) Exemption, and the
terms of any such Award (and of the grant thereof) shall be consistent with such
designation (including, without limitation, that all such Awards be granted by a
committee composed solely of Outside Directors).

 

(b)                                 The full Board shall not be permitted to
exercise authority granted to the Committee to the extent that the grant or
exercise of such authority would cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption.

 

(c)                                  The provisions of this Plan are intended to
ensure that no transaction under this Plan is subject to (and all such
transactions will be exempt from) the short-swing recovery rules of
Section 16(b) of the Exchange Act (“Section 16(b)”).  Accordingly, the
composition of the

 

18

--------------------------------------------------------------------------------


 

Committee shall be subject to such limitations as the Board deems appropriate to
permit transactions pursuant to this Plan to be exempt (pursuant to Rule 16b-3
promulgated under the Exchange Act) from Section 16(b), and no delegation of
authority by the Committee shall be permitted if such delegation would cause any
such transaction to be subject to (and not exempt from) Section 16(b).

 

Section 12.                                   Term; Amendment and Termination

 

(a)                                 Effectiveness.  This Plan shall be effective
as of September 29, 2017 (the “Effective Date”).

 

(b)                                 Termination.  This Plan shall terminate on
the tenth anniversary of the Effective Date.  Awards outstanding as of such date
shall not be affected or impaired by the termination of this Plan.

 

(c)                                  Amendment of Plan.  The Board may amend,
alter, or discontinue this Plan, but no amendment, alteration, or
discontinuation shall be made that would materially impair the rights of the
Participant with respect to a previously granted Award without such
Participant’s consent, except such an amendment made to comply with applicable
law (including, without limitation, Section 409A of the Code), stock exchange
rules, or accounting rules.  In addition, no amendment shall be made without the
approval of the Company’s stockholders to the extent such approval is required
by applicable law or the listing standards of the Applicable Exchange.

 

(d)                                 Amendment of Awards.  Subject to
Section 5(d), the Committee may unilaterally amend the terms of any Award
theretofore granted, but no such amendment shall, without the Participant’s
consent, materially impair the rights of any Participant with respect to an
Award, except such an amendment made to cause this Plan or Award to comply with
applicable law, stock exchange rules, or accounting rules.

 

Section 13.                                   Unfunded Status of Plan

 

It is intended that this Plan constitute an “unfunded” plan.  Solely to the
extent permitted under Section 409A of the Code, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
this Plan to deliver Common Stock or make payments; provided, however, that the
existence of such trusts or other arrangements is consistent with the “unfunded”
status of this Plan.

 

Section 14.                                   General Provisions

 

(a)                                 Conditions for Issuance.  The Committee may
require each person purchasing or receiving Shares pursuant to an Award to
represent to and agree with the Company in writing that such person is acquiring
the Shares without a view to the distribution thereof.  The certificates for
such Shares may include any legend that the Committee deems appropriate to
reflect any restrictions on transfer.  Notwithstanding any other provision of
this Plan or agreements made pursuant thereto, the Company shall not be required
to issue or deliver any certificate or certificates for Shares under this Plan
prior to fulfillment of all of the following conditions:  (i) listing, or
approval for listing upon notice of issuance, of such Shares on the Applicable
Exchange; (ii) any registration or other qualification of such Shares of the
Company

 

19

--------------------------------------------------------------------------------


 

under any state or federal law or regulation, or the maintaining in effect of
any such registration or other qualification that the Committee shall, in its
absolute discretion upon the advice of counsel, deem necessary or advisable; and
(iii) obtaining any other consent, approval, or permit from any state or federal
governmental agency that the Committee shall, in its absolute discretion after
receiving the advice of counsel, determines to be necessary or advisable.

 

(b)                                 Additional Compensation Arrangements. 
Nothing contained in this Plan shall prevent the Company or any Subsidiary or
Affiliate from adopting other or additional compensation arrangements for its
employees.

 

(c)                                  No Contract of Employment.  This Plan shall
not constitute a contract of employment, and adoption of this Plan shall not
confer upon any employee any right to continued employment, nor shall it
interfere in any way with the right of the Company or any Subsidiary or
Affiliate to terminate the employment of any employee at any time.

 

(d)                                 Required Taxes.  No later than the date as
of which an amount first becomes includible in the gross income of a Participant
for federal, state, local, or foreign income or employment or other tax purposes
with respect to any Award under this Plan, such Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local, or foreign taxes of any kind required by law to
be withheld with respect to such amount.  If determined by the Company,
withholding obligations may be settled with Common Stock, including Common Stock
that is part of the Award that gives rise to the withholding requirement.  The
obligations of the Company under this Plan shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to such Participant.  The Committee may establish such procedures
as it deems appropriate, including making irrevocable elections, for the
settlement of withholding obligations with Common Stock.

 

(e)                                  Limitation on Dividend Reinvestment and
Dividend Equivalents.  Reinvestment of dividends in additional Restricted Stock
at the time of any dividend payment, and the payment of Shares with respect to
dividends to Participants holding Awards of Restricted Stock Units, shall only
be permissible if sufficient Shares are available under Section 3 for such
reinvestment or payment (taking into account then outstanding Awards).  In the
event that sufficient Shares are not available for such reinvestment or payment,
such reinvestment or payment shall be made in the form of a grant of Restricted
Stock Units equal in number to the Shares that would have been obtained by such
payment or reinvestment, the terms of which Restricted Stock Units shall provide
for settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 14(e).

 

(f)                                   Designation of Death Beneficiary.  The
Committee shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of such Participant’s death are to be paid or by whom any rights of such
eligible Individual, after such Participant’s death, may be exercised.

 

(g)                                  Subsidiary Employees.  In the case of a
grant of an Award to any employee of a Subsidiary, the Company may, if the
Committee so directs, issue or transfer the Shares, if any,

 

20

--------------------------------------------------------------------------------


 

covered by the Award to the Subsidiary, for such lawful consideration as the
Committee may specify, upon the condition or understanding that the Subsidiary
will transfer the Shares to the employee in accordance with the terms of the
Award specified by the Committee pursuant to the provisions of this Plan.  All
Shares underlying Awards that are forfeited or canceled shall revert to the
Company.

 

(h)                                 Governing Law and Interpretation.  This Plan
and all Awards made and actions taken thereunder shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.  The captions of this Plan are not
part of the provisions hereof and shall have no force or effect.

 

(i)                                     Non-Transferability.  Except as
otherwise provided in Section 5(j) or as determined by the Committee, Awards
under this Plan are not transferable except by will or by laws of descent and
distribution.

 

(j)                                    Foreign Employees and Foreign Law
Considerations.  The Committee may grant Awards to Eligible Individuals who are
foreign nationals, who are located outside the United States, who are not
compensated from a payroll maintained in the United States, or who are otherwise
subject to (or could cause the Company to be subject to) legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in this Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of this Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.

 

(k)                                 Section 409A of the Code.  It is the
intention of the Company that no Award shall be “deferred compensation” subject
to Section 409A of the Code, unless and to the extent that the Committee
specifically determines otherwise as provided in this Section 14(k), and this
Plan and the terms and conditions of all Awards shall be interpreted
accordingly.  The terms and conditions governing any Awards that the Committee
determines will be subject to Section 409A of the Code, including any rules for
elective or mandatory deferral of the delivery of cash or Shares pursuant
thereto and any rules regarding treatment of such Awards in the event of a
Change in Control, shall be set forth in the applicable Award Agreement, and
shall comply in all respects with Section 409A of the Code.  Notwithstanding any
other provision of this Plan to the contrary, with respect to any Award that
constitutes a “nonqualified deferred compensation plan” subject to Section 409A
of the Code, if the Participant is a “specified employee” within the meaning of
Section 409A of the Code, any payments (whether in cash, Shares, or other
property) to be made with respect to the Award upon the Participant’s
Termination of Employment shall be delayed until the earlier of (A) the first
day of the seventh month following the Participant’s Termination of Employment
and (B) the Participant’s death.  Each payment under any Award shall be treated
as a separate payment for purposes of Section 409A of the Code.  In no event may
a Participant, directly or indirectly, designate the calendar year of any
payment to be made under any Award.

 

(l)                                     Prior Plan Awards; Adjusted Awards. 
Notwithstanding anything in this Plan to the contrary, to the extent that the
terms of this Plan are inconsistent with the terms of a Prior Plan Award or an
Adjusted Award, the terms of the Prior Plan Award or Adjusted Award shall

 

21

--------------------------------------------------------------------------------


 

be governed by the applicable plan under which the Prior Plan Award or Adjusted
Award was granted and the award agreement thereunder.  Any reference to a
“change in control,” “change of control,” or similar definition in an Award
Agreement or the applicable plan for any Adjusted Award or Prior Plan Award
shall be deemed to refer to a “change in control,” “change of control,” or
similar transaction with respect to the Company (as successor to the originally
referenced entity) for such Adjusted Award or Prior Plan Award.

 

(m)                             IAC Common Stock.  Following such time as IAC
ceases to own equity securities representing a majority of the combined voting
power of the Company, no Award granted hereunder may be settled in shares of IAC
Common Stock.  Shares of IAC Common Stock provided to Participants under the
terms and conditions of this Plan shall also be subject to the terms and
conditions of the IAC/InterActiveCorp 2013 Stock and Annual Incentive Plan (or
any successor plan thereto).

 

*                                        
*                                        
*                                         *

 

22

--------------------------------------------------------------------------------